          Case 1:18-cr-00439-MKB Document 34 Filed 02/20/19 Page 1 of 1 PageID #: 377
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                         United States                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   18-CR-439 (MKB)
                         Tim Leissner                              )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Tim Leissner                                                                                                          .

                                                                                                ROBERT O'Neill
Date:          02/20/2019
                                                                                              Attorney’s signature


                                                                                     Robert O'Neill 0105155 (Florida)
                                                                                          Printed name and bar number
                                                                                        Freeh Sporkin & Sullivan, LLP
                                                                                        125 Worth Avenue, Suite 316
                                                                                         Palm Beach, Florida 33480

                                                                                                    Address

                                                                                           oneill@freehgroup.com
                                                                                                E-mail address

                                                                                               (305) 205-8228
                                                                                               Telephone number



                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
